UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 1-7567 URS CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-1381538 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices) (Zip Code) (415) 774-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer oNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 16BClass Outstanding at November 1, 2010 Common Stock, $.01 par value URS CORPORATION AND SUBSIDIARIES This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements may be identified by words such as “anticipate,” “believe,” “estimate,” “expect,” “potential,” “intend,” “may,” “plan,” “predict,” “project,” “will,” and similar terms used in reference to our future revenues, services, project awards and other business trends; future accounting and actuarial estimates; future contract losses; future backlog and book of business conversion; future income tax payments; future stock-based compensation expenses; future bonus, pension and post-retirement expenses; future compliance with regulations; future legal proceedings and accruals; future bonding and insurance coverage; future interest and debt payments; future capital expenditures, contractual obligations and commitments; future effectiveness of our disclosure and internal controls over financial reporting and future economic and industry conditions.We believe that our expectations are reasonable and are based on reasonable assumptions, however, we caution against relying on any of our forward-looking statements as such forward-looking statements by their nature involve risks and uncertainties.A variety of factors, including but not limited to the following, could cause our business and financial results, as well as the timing of events, to differ materially from those expressed or implied in our forward-looking statements:declines in client spending; changes in our book of business; our compliance with government contract procurement regulations; integration of acquisitions; employee, agent or partner misconduct; our ability to procure government contracts; liabilities for pending and future litigation; environmental liabilities; availability of bonding and insurance; our reliance on government appropriations; unilateral termination provisions in government contracts; our ability to make accurate estimates and assumptions; our accounting policies; workforce utilization; our and our partners’ ability to bid on, win, perform and renew contracts and projects; liquidated damages; our dependence on partners, subcontractors and suppliers; customer payment defaults; our ability to recover on claims; impact of target and fixed-priced contracts on earnings; the inherent dangers at our project sites; impairment of our goodwill; the impact of changes in laws and regulations; nuclear indemnifications and insurance; misstatements in expert reports; a decline in defense spending; industry competition; our ability to attract and retain key individuals; retirement plan obligations; our leveraged position and the ability to service our debt; restrictive covenants in our credit agreement; risks associated with international operations; business activities in high security risk countries; third-party software risks; natural and man-made disaster risks; our relationships with labor unions; our ability to protect our intellectual property rights; anti-takeover risks and other factors discussed more fully in Management’s Discussion and Analysis of Financial Condition and Results of Operations beginning on page 42, Risk Factors beginning on page 77, as well as in other reports subsequently filed from time to time with the United States Securities and Exchange Commission.We assume no obligation to revise or update any forward-looking statements. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Balance Sheets October 1, 2010 and January 1, 2010 2 Condensed Consolidated Statements of Operations Three and nine months ended October 1, 2010 and October 2, 2009 3 Condensed Consolidated Statements of Comprehensive Income Three and nine months ended October 1, 2010 and October 2, 2009 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity Nine months ended October 1, 2010 and October 2, 2009 5 Condensed Consolidated Statements of Cash Flows Nine months ended October 1, 2010 and October 2, 2009 7 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 74 Item 4. Controls and Procedures 75 PART II. OTHER INFORMATION: Item 1. Legal Proceedings 77 Item 1A. Risk Factors 77 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 95 Item 3. Defaults Upon Senior Securities 96 Item 4. Removed and Reserved 96 Item 5. Other Information 96 Item 6. Exhibits 97 1 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 2BURS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED 6 4B(In thousands, except per share data) October 1, 2010 January 1, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, including retentions of $69,399 and $41,771, respectively Costs and accrued earnings in excess of billings on contracts Less receivable allowances ) ) Net accounts receivable Deferred tax assets Other current assets Total current assets Investments in and advances to unconsolidated joint ventures Property and equipment at cost, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable and subcontractors payable, including retentions of $42,351 and $51,475, respectively Accrued salaries and employee benefits Billings in excess of costs and accrued earnings on contracts Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities Self-insurance reserves Pension and post-retirement benefit obligations Other long-term liabilities Total liabilities Commitments and contingencies (Note 14) URS stockholders’ equity: Preferred stock, authorized 3,000 shares; no shares outstanding — — Common stock, par value $.01; authorized 200,000 shares; 86,820 and 86,071 shares issued, respectively; and 82,768 and 84,019 shares outstanding, respectively Treasury stock, 4,052 and 2,052 shares at cost, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total URS stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS - UNAUDITED (In thousands, except per share data) Three Months Ended Nine Months Ended October 1, October 2, October 1, October 2, Revenues $ Cost of revenues ) General and administrative expenses ) Acquisition-related expenses (Note 15) ) — ) — Equity in income (loss) of unconsolidated joint ventures ) Operating income Interest expense ) Other income, net (Note 5) — — — Income before income taxes Income tax expense ) Net income including noncontrolling interests Noncontrolling interests in income of consolidated subsidiaries, net of tax ) Net income attributable to URS $ Earnings per share (Note 3): Basic $ Diluted $ Weighted-average shares outstanding (Note 3): Basic Diluted See Notes to Condensed Consolidated Financial Statements 3 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME - UNAUDITED (In thousands, except per share data) Three Months Ended Nine Months Ended October 1, October 2, October 1, October 2, Comprehensive income (loss): Net income including noncontrolling interests $ Pension and post-retirement related adjustments, net of tax 35 ) ) Foreign currency translation adjustments, net of tax ) Foreign currency translation adjustment due to sale of investment in unconsolidated joint venture, net of tax — — — Reclassification of unrealized loss on investment in equity securities, net of tax — — — Unrealized loss on foreign currency forward contract, net of tax — — — ) Reclassification of unrealized loss on foreign currency forward contract, net of tax — — — Unrealized gain on interest rate swaps, net of tax Comprehensive income Noncontrolling interests in comprehensive income of consolidated subsidiaries, net of tax ) Comprehensive income attributable to URS $ See Notes to Condensed Consolidated Financial Statements 4 Table of Contents URS CORPORATION AND SUBSIDIARIES 7BCONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY – UNAUDITED B(In thousands) Common Stock Treasury Stock Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings Total URS Stockholders’ Equity Noncontrolling Interests Total Equity Shares Amount Balances, January 2, 2009 $ $ ) $ $ ) $ Employee stock purchases and exercises of stock options 3 — Stock repurchased in connection with exercises of stock options and vesting of restricted stock awards ) (2 ) — ) — — ) — ) Stock-based compensation 8 — Excess tax benefits from stock-based compensation — Foreign currency translation adjustments, net of tax — Foreign currency translation adjustment due to sale of investment in unconsolidated joint venture, net of tax — Pension and post-retirement related adjustments, net of tax — ) — ) — ) Interest rate swaps, net of tax — Repurchases of common stock ) — ) — — — ) — ) Unrealized loss on foreign currency forward contract, net of tax — ) — ) — ) Reclassification of unrealized loss on foreign currency forward contract, net of tax — Distributions to noncontrolling interests — ) ) Contributions and advances from noncontrolling interests — Other transactions with noncontrolling interests — Net income including noncontrolling interests — Balances, October 2, 2009 $ $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements 5 Table of Contents URS CORPORATION AND SUBSIDIARIES 7BCONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY – UNAUDITED B(In thousands) Common Stock Treasury Stock Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings Total URS Stockholders’ Equity Noncontrolling Interests Total Equity Shares Amount Balances, January 1, 2010 $ $ ) $ $ ) $ Employee stock purchases and exercises of stock options 2 — Stock repurchased in connection with exercises of stock options and vesting of restricted stock awards ) (3 ) — ) — — ) — ) Stock-based compensation 9 — Excess tax benefits from stock-based compensation — Foreign currency translation adjustments, net of tax — Pension and post-retirement related adjustments, net of tax — Interest rate swaps, net of tax — Repurchases of common stock ) — ) — — — ) — ) Newly consolidated joint ventures — Distributions to noncontrolling interests — ) ) Contributions and advances from noncontrolling interests — Other transactions with noncontrolling interests — ) ) Net income including noncontrolling interests — Balances, October 1, 2010 $ $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements 6 Table of Contents URS CORPORATION AND SUBSIDIARIES 5BCONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - UNAUDITED 6B(In thousands) Nine Months Ended October 1, October 2, Cash flows from operating activities: Net income including noncontrolling interests $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation Amortization of intangible assets Amortization of debt issuance costs Loss on settlement of foreign currency forward contract — Net gain on sale of investment in unconsolidated joint venture — ) Normal profit ) ) Provision for doubtful accounts Deferred income taxes Stock-based compensation Excess tax benefits from stock-based compensation ) ) Equity in income of unconsolidated joint ventures, less dividends received ) Changes in operating assets, liabilities and other, net of effects of newly consolidated joint ventures: Accounts receivable and costs and accrued earnings in excess of billings on contracts ) Other current assets ) Advances to unconsolidated joint ventures ) Accounts payable, accrued salaries and employee benefits, and other current liabilities ) Billings in excess of costs and accrued earnings on contracts ) ) Other long-term liabilities Other assets ) Total adjustments and changes Net cash from operating activities Cash flows from investing activities: Payments for a business acquisition, net of cash acquired ) — Cash related to newly consolidated joint ventures — Proceeds from disposal of property and equipment Proceeds from sale of investment in unconsolidated joint venture, net of related selling costs — Payment in settlement of foreign currency forward contract — ) Receipt in settlement of foreign currency forward contract — Investments in unconsolidated joint ventures ) ) Changes in restricted cash ) ) Capital expenditures, less equipment purchased through capital leases and equipment notes ) ) Purchases of short-term investments — ) Maturity of short-term investment — Net cash from investing activities ) See Notes to Condensed Consolidated Financial Statements 7 Table of Contents URS CORPORATION AND SUBSIDIARIES 7BCONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – UNAUDITED (continued) 8B(In thousands) Nine Months Ended October 1, October 2, Cash flows from financing activities: Payments on long-term debt ) ) Net borrowings (payments) under lines of credit and short-term notes ) Net change in overdrafts ) 3 Payments on capital lease obligations ) ) Excess tax benefits from stock-based compensation Proceeds from employee stock purchases and exercises of stock options Net distributions to noncontrolling interests ) ) Repurchases of common stock ) ) Net cash from financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid $ $ Taxes paid $ $ Taxes refunded $
